Citation Nr: 1455855	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to August 17, 2007.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period from August 17, 2007 to July 29, 2008.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 30, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, A. M., and B. G.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1998 to March 2001 and from January 2003 to March 2004.  The Veteran served in Iraq and was award the Combat Infantryman Badge.  He had additional periods of duty with the Florida National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of July 17, 2006.  In June 2008, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  In April 2009, the RO increased the schedular evaluation for the Veteran's PTSD from 30 to 50 percent disabling for the period from August 17, 2007, to July 29, 2008; granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 for his PTSD based upon a period of hospitalization for the period from July 30, 2008, to September 30, 2008; and increased the schedular evaluation for his PTSD from 50 to 100 percent disabling for the period on and after October 1, 2008.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  
The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that an initial 100 percent schedular evaluation is warranted for his PTSD as his service-connected psychiatric disability picture has remained at the same level of severity throughout the instant appeal.  

In July 2008 and August 2008, the Social Security Administration (SSA) requested VA clinical documentation in support of the Veteran's claim for benefits.  A November 2008 VA treatment record states that the Veteran reported "fighting with SSA and the VA for his benefits."  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran has advanced on appeal that his service-connected psychiatric disorder rendered him unemployable prior to August 2008.  VA clinical documentation dated in December 2008 notes that the Veteran had been unable to work due to the severe occupational and social dysfunction associated with his PTSD since June 2008.  The Veteran's assertions may be reasonably construed as an informal claim for a TDIU for the period prior to July 20, 2008.  

When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

